RENDERED: AUGUST 18, 2022
                                                        TO BE PUBLISHED


               Supreme Court of Kentucky
                               2020-SC-0437-DG

BEN MARTIN                                                          APPELLANT



                    ON REVIEW FROM COURT OF APPEALS
V.                          NO. 2018-CA-1260
                   SCOTT CIRCUIT COURT NO. 16-CI-00539



DURBIN WALLACE                                                       APPELLEE


              OPINION OF THE COURT BY JUSTICE NICKELL

                                  AFFIRMING

       The Kentucky Court of Appeals reversed and remanded the Scott Circuit

Court’s entry of summary judgment in favor of Officer Ben Martin of the

Georgetown Police Department. Relying on Martin v. O’Daniel, 507 S.W.3d. 1

(Ky. 2016), the Court of Appeals concluded Officer Martin was not entitled to

qualified official immunity on claims of malicious prosecution, abuse of

process, and defamation per se levied against him by Durbin Wallace. We

granted Officer Martin’s motion for discretionary review. Having reviewed the

record and the arguments of the parties, we agree Wallace did not adequately

state a claim against Officer Martin for abuse of process and affirm the Court of

Appeals’ determination that the deficiency is fatal to Wallace’s claim. We

further agree with the Court of Appeals that Officer Martin was not entitled to
qualified official immunity on the remaining claims levied against him, and

remand for further proceedings and development of the record as necessary.

      Wallace was a school bus driver in Scott County for several years. On

August 27, 2015, Wallace ordered a five-year-old passenger who was causing a

disturbance to move to the front of the bus. A short time later, the child began

talking to and grabbing at another student. Wallace stopped the bus, forcibly

picked the child up, and moved him several rows back to an empty seat. The

event was recorded by security cameras mounted in the bus. The sound of the

child’s head striking the bus window and a faint cry can be heard on the

recording. Wallace was suspended as a bus driver on September 2 pending an

investigation into the incident.

      Officer Martin, a police officer and school resource officer, was assigned

to conduct the investigation. After conducting several interviews and reviewing

the videotape with his supervisors and the Scott County Attorney, all agreed

probable cause existed to charge Wallace with assault in the fourth degree. An

arrest warrant was subsequently issued and signed by a judge of the Scott

District Court. Wallace was arrested at his home pursuant to the warrant by

Officer Martin and another as-yet-unidentified uniformed officer. As a result of

the arrest, Wallace was terminated from his job as a bus driver. At

arraignment, the charge of assault in the fourth degree was amended to

harassment (physical contact—no injury) and Wallace entered a plea of not

guilty. The Scott County Attorney later sought to amend the charge back to




                                        2
assault in the fourth degree, but the motion was denied. The matter went to a

jury trial on March 4, 2016, and Wallace was found not guilty.

      Less than four months later, Wallace filed the instant suit against Officer

Martin and Scott County Board of Education Superintendent Patricia Putty,

alleging malicious prosecution, abuse of process, and defamation.1 Following a

period of discovery, Officer Martin moved for summary judgment based on

qualified official immunity and, alternatively, failure of proof by Wallace of the

elements of his claims including malice or a lack of probable cause. On July

18, 2018, over two years after the suit began, summary judgment was entered

in favor of Officer Martin. In its order, the trial court concluded the arrest

warrant sought by Officer Martin was valid and the actions he took to secure

the warrant were discretionary, done in good faith, and accomplished in the

course of his work as a police officer. It further found the record did not

contain a scintilla of evidence of maliciousness or bad faith. Based on those

circumstances, the trial court determined Officer Martin was entitled to

qualified official immunity and entered summary judgment as a matter of law.

      Wallace appealed, and the Court of Appeals took a different view.

Finding good faith and malice to be mutually exclusive, most intentional torts

preclude acting in good faith, and relying on this Court’s decision in Martin, the

Court of Appeals concluded qualified official immunity did not shield police



      1 Officer Martin was sued in his individual capacity as a police officer, while

Superintendent Putty was sued in her individual and official capacities. This opinion
concerns only those claims levied against Officer Martin as no judgment has yet been
entered regarding Superintendent Putty and she is not a party to this appeal.
                                          3
officers from malicious prosecution claims. If a plaintiff can prove an officer

acted with malice, entitlement to immunity is destroyed; conversely, if the

plaintiff cannot show malice, immunity becomes unnecessary. Based on these

conclusions, the Court of Appeals determined the trial court erred in granting

Officer Martin summary judgment on Wallace’s malicious prosecution claim.

The Court of Appeals further held Wallace’s defamation claim required proof of

actual malice such that qualified official immunity was inapplicable under

Martin and the trial court erred in not so finding. Finally, after reviewing

Wallace’s complaint, the Court of Appeals held Wallace had stated a claim for

abuse of process against Superintendent Putty but had not made the same

allegations against Officer Martin. Thus, it concluded the trial court correctly

dismissed that claim. This Court granted discretionary review.

      Before turning to the merits, we find it important to note the briefs filed

by Officer Martin and Wallace each fail to comply with the mandates of CR2

76.12. Officer Martin includes no statement of preservation for any of his

arguments, CR 76.12(4)(c)(v); includes minimal citations to the trial court

record supportive of his statement of the case or arguments, CR 76.12(4)(c)(iv)

and (v); and does not include a copy of the opinion of the Court of Appeals in

the appendix, CR 76.12(4)(c)(vii). For his part, Wallace’s brief contains not a

single citation to the record. CR 76.12(4)(d)(iii). Wallace’s deficiency before this

Court is compounded by the fact he was chided by the Court of Appeals for the

same deficiency in his brief filed with that court. Although we choose not to


      2   Kentucky Rules of Civil Procedure.
                                           4
impose penalties based on these shortcomings, we take the opportunity to

remind the parties and future litigants that failing to comply with the civil rules

is an unnecessary risk the appellate advocate should not chance.

      It is a dangerous precedent to permit appellate advocates to ignore
      procedural rules. Procedural rules “do not exist for the mere sake
      of form and style. They are lights and buoys to mark the channels
      of safe passage and assure an expeditious voyage to the right
      destination. Their importance simply cannot be disdained or
      denigrated.”

Hallis v. Hallis, 328 S.W.3d 694, 696 (Ky. App. 2010) (quoting Louisville &

Jefferson Cnty. Metro. Sewer Dist. v. Bischoff, 248 S.W.3d 533, 536 (Ky. 2007)).

      When a trial court grants a motion for summary judgment, the standard

of review for an appellate court is de novo because only legal issues are

involved. Isaacs v. Sentinel Ins. Co. LTD., 607 S.W.3d 678, 681 (Ky. 2020).

Summary judgment is appropriate where “the pleadings, depositions, answers

to interrogatories, stipulations, and admissions on file, together with the

affidavits, if any, show that there is no genuine issue as to any material fact

and that the moving party is entitled to a judgment as a matter of law.” CR

56.03. The movant bears the initial burden of demonstrating that there is no

genuine issue of material fact in dispute. The party opposing the motion then

has the burden to present, “at least some affirmative evidence showing that

there is a genuine issue of material fact for trial.” Steelvest, Inc. v. Scansteel

Serv. Ctr, Inc., 807 S.W.2d 476, 482 (Ky. 1991) (citations omitted). A party

responding to a properly supported summary judgment motion cannot merely

rest on the allegations in his pleadings. Continental Cas. Co. v. Belknap



                                          5
Hardware & Mfg. Co., 281 S.W.2d 914, 916 (Ky. 1955). “If the summary

judgment is sustainable on any basis, it must be affirmed.” Fischer v. Fischer,

197 S.W.3d 98, 103 (Ky. 2006).

      Here, the trial court based its grant of summary judgment on Officer

Martin’s entitlement to qualified official immunity. As the Court of Appeals

correctly held, the trial court’s decision on immunity was incorrect as a matter

of law. Our decision in Martin plainly answered the question in the context of a

claim of malicious prosecution against police officers but likewise covered other

causes of action predicated on malice such as Wallace’s claim of defamation

per se.

      Acting with malice and acting in good faith are mutually exclusive.
      Malice is a material fact that a plaintiff must prove to sustain a
      malicious prosecution claim. Raine [v. Draisin], 621 S.W.2d [895,]
      899 [(Ky. 1981)]. But, it is also a fact that defeats the defendant’s
      assertion of qualified official immunity. Official immunity is
      unavailable to public officers who acted “with the malicious
      intention to cause a deprivation of constitutional rights or other
      injury . . . .” Yanero [v. Davis], 65 S.W.3d [510,] 523 [(Ky. 2001)]
      (quoting Harlow v. Fitzgerald, 457 U.S. 800, 815, 102 S.Ct. 2727,
      73 L.Ed.2d 396 (1982)[)].

      It thus becomes apparent that the very same evidence that
      establishes the eponymous element of a malicious prosecution
      action simultaneously negates the defense of official immunity. In
      simpler terms, if a plaintiff can prove that a police officer acted
      with malice, the officer has no immunity; if the plaintiff cannot
      prove malice, the officer needs no immunity.

      Therefore, in the context of a malicious prosecution claim against
      state law enforcement officers, the issue of qualified official
      immunity is superfluous. The same would also be true with
      respect to any cause of action predicated upon malice instead of
      negligence or some other basis of liability. We agree with the
      officers’ assertion that qualified official immunity is not limited to
      negligence actions. But, while absolute immunity will prevail even

                                         6
      against acts that are maliciously motivated, Morgan & Pottinger,
      Attorneys, P.S.C. v. Botts, 348 S.W.3d 599, 601 (Ky. 2011),
      qualified official immunity yields to proof that a defendant’s actions
      were malicious. Consequently, when a plaintiff must prove malice
      to sustain his cause of action, a defense of qualified official
      immunity has little meaning and no effect.

Martin, 507 S.W.3d at 5-6. Thus, on this authority, the trial court plainly erred

in determining Officer Martin was entitled to the cloak of qualified official

immunity on Wallace’s claims of malicious prosecution and defamation per se.

The Court of Appeals conducted a lengthy and thorough analysis on this point

and reached the correct result.

      Additionally, as the Court of Appeals aptly noted, Wallace failed to allege

the elements of an abuse of process claim against Officer Martin. The only

allegations set forth in his complaint regarding abuse of process related solely

to Superintendent Putty. It is axiomatic a party must clearly allege facts and

circumstances demonstrating each element to pursue a claim against another.

Wallace did not. Based on this failure, the Court of Appeals correctly held the

trial court’s grant of summary judgment on the abuse of process claim as to

Officer Martin was not erroneous. Thus, that portion of the decision of the

Court of Appeals is likewise affirmed.

      Finally, Officer Martin asserts the trial court’s entry of summary

judgment should be upheld on alternative grounds. He contends that even

after two years of litigation and discovery, Wallace has failed to provide proof of

essential elements of his claims such as subjective bad faith, objective bad

faith, absence of probable cause, or malice. In his view, because Wallace has

failed to meet his burden during this protracted period, Officer Martin argues
                                         7
remand is futile and summary judgment was appropriately granted even if the

trial court’s determination regarding qualified official immunity was improper.

However, Officer Martin overlooks a key facet of immunity defenses—the

suspension of discovery until the issue is finally decided.

      “[T]he applicability of the qualified [immunity] defense is a question of

law to be decided prior to discovery.” Jefferson Cnty. Fiscal Ct. v. Peerce, 132

S.W.3d 824, 837 (Ky. 2004) (citations omitted).

      “Absolute immunity refers to the right to be free, not only from the
      consequences of the litigation’s results, but from the burden of
      defending oneself altogether.” Fralin & Waldron, Inc. v. Henrico
      County, Va., 474 F. Supp. 1315, 1320 (D.C. Va. 1979); 63C Am.
      Jur. 2d, Public Officers and Employees, § 308 (1997). As stated by
      the U.S. Supreme Court, the “essence of absolute immunity is its
      possessor’s entitlement not to have to answer for his conduct in a
      civil damages action.” Mitchell v. Forsyth, 472 U.S. 511, 525, 105
      S. Ct. 2806, 2815, 86 L. Ed. 2d 411, 424 (1985). It allows the
      possessor the right to avoid being “subjected to the cost and
      inconvenience and distractions of a trial.” Tenney v. Brandhove,
      341 U.S. 367, 377, 71 S. Ct. 783, 788, 95 L. Ed. 1019, 1027 (1951)
      (legislators).

      Immunity from suit includes protection against the “cost of trial”
      and the “burdens of broad-reaching discovery” that “are peculiarly
      disruptive of effective government.” Harlow v. Fitzgerald, 457 U.S.
      800, 817-18, 102 S. Ct. 2727, 2738, 73 L. Ed. 2d 396, 409-10
      (1982) (qualified immunity for presidential assistants).

Lexington-Fayette Urb. Cnty. Gov’t v. Smolcic, 142 S.W.3d 128, 135 (Ky. 2004).

It is not merely immunity from liability which is protected by qualified official

immunity, but rather the entirety of the burdens of suit including discovery.

See Rowan Cnty. v. Sloas, 201 S.W.3d 469, 474 (Ky. 2006). Thus, until the

threshold issue of immunity is determined, a case simply may not proceed, and

discovery is placed on hold.

                                         8
      Here, Officer Martin improperly and unfairly attempts to place upon

Wallace a burden of substantiating his claims when Officer Martin’s assertion

of qualified official immunity has, itself, deprived Wallace of the opportunity to

develop the record and establish the elements of his claims. As noted by the

Court of Appeals, though two years of litigation has elapsed, only limited

discovery has occurred. Wallace has been unable to depose Officer Martin or

any other witnesses, has not been provided with the identity of the uniformed

officer present at his arrest, nor has he had access to two of the three video

recordings of the initial incident underlying this matter. At the hearing on

Officer Martin’s summary judgment motion, the trial court itself noted the

potential need for further discovery should the immunity issue be decided

against Officer Martin. Thus, Officer Martin’s request for this Court to sustain

the trial court’s summary judgment on alternative grounds is not well-taken.

Factual issues remain which can only be resolved through further discovery

and development of the record. Wallace should not be penalized for

deficiencies in the record which he has been precluded from developing.

Remand for further proceedings is required.

      For the foregoing reasons, the decision of the Court of Appeals is

affirmed.

      All sitting. All concur.




                                         9
COUNSEL FOR APPELLANT:

L. Scott Miller
Sturgill, Turner, Barker & Moloney, PLLC


COUNSEL FOR APPELLEE:

Edward E. Dove




                                     10
              Supreme Court of Kentucky
                                2020-SC-0437-DG


BEN MARTIN                                                           APPELLANT



                  ON REVIEW FROM COURT OF APPEALS
                           NO. 2018-CA-1260
V.                SCOTT CIRCUIT COURT NO. 16-CI-00539



DURBIN WALLACE                                                        APPELLEE



               ORDER DENYING PETITION FOR REHEARING

      The Petition for Rehearing, filed by the Appellee, of the Opinion of the

Court, rendered April 28, 2022, is DENIED. On the Court’s own motion, the

Opinion rendered in the above-styled action by this Court on April 28, 2022, is

hereby withdrawn and vacated and a new opinion issued.

     All sitting. All concur.

     ENTERED: August 18, 2022.




                                        _______________________________________
                                        CHIEF JUSTICE